DETAILED ACTION
Applicant: FLANAGAN, Kevin R. & PALASSIS, Christopher J.
Assignee: YSI, Inc.
Attorney: William J. Barber (Reg. No.: 32,720)
Filing: Amendment filed 08 August 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 50-71 are currently pending in the instant application, claims 1-49 have been cancelled by preliminary amendment, and claims 50 and 65 have been further amended.

Response to Arguments
Persuasive Arguments – Prior Art Rejection
Applicant’s arguments, see Pages 9-14, filed 08 August 2022, with respect to claim rejections in view of Baker and Tedetti et al. have been fully considered and are persuasive in that the claims have been amended to change the claimed apparatus from “A fluorometer for monitoring the quality of water” to “A single body sensor for monitoring the quality of water, comprising: a water tight housing configured to enclose a fluorometer; and the fluorometer having . . . a spectrum analyzer” in independent claim 50, whereas the prior claim 58 rejected in the Non-Final Rejection required “A fluorometer according to claim 50, wherein the fluorometer is configured in, or forms part of, a single sensor body” which is a broader claim scope, merely requiring the “fluorometer . . . forms part of, a single body sensor”.  In contrast the new claim scope positively requires a “single body sensor . . . ., comprising: a water tight housing configured to enclose a fluorometer; and the fluorometer having [claimed features]”.  There also exists some indefiniteness between the prior claimed “single sensor body” and the newly claimed “single body sensor”, see the §112(b) rejection below.  Tedetti et al. discloses that “fluorometer 10 is a slave 21C module to a master 12C controller, which is a central computer” (App. Arg., Pg. 12) which covered the prior claimed “the fluorometer . . . forms part of, a single body sensor”, but does not disclose the newly amended claim scope in claim 50.  The rejections of the claims in view of Baker and Tedetti et al. have been withdrawn.  However, upon further consideration the independent claims are rejected in view of Baker, Tedetti et al., & Hoang et al., see below.
Unpersuasive Arguments – Other Arguments directed to Tedetti et al.
Applicant's arguments filed 08 August 2022 have been fully considered but they are not persuasive.
The Applicants argue that “Tedetti et al. does not disclose, teach or suggest that any such master 12C controller or any such central computer of the underwater system includes any signal processing functionalities to further process any such digital photo detector signaling received, e.g. by spectrally discriminating collected or captured fluorescence optical signaling received to determine information about multiple, independent or coexisting fluorescent species in water, and providing spectrum analyzer signaling containing information about whether the water is impacted by sewage determined by an identification based upon the multiple, independent or coexisting fluorescent species detected in water, as claimed” (App. Arg., Pgs. 12-13).  The Examiner respectfully disagrees.  First, the claims require “determine information about the multiple, independent or coexisting fluorescent species in water . . . about whether the water is impacted by sewage determined by an identification based upon the multiple, independent or coexisting fluorescent species detected in the water” and discloses in the Specification that this is accomplished by “measure[ing] fluorescence of peak T-tryptophan-like . . . and peak A humic/fulvic-like . . . as a means of identifying sewage impacted water in general” (Spec., Pg. 9, Ln. 16-21).  Baker discloses the detection of sewage impacted waters by detection of tryptophan, humic-like, and fulvic-like fluorescence (Baker: Fig. 1; Abstract; Pg. 949) and Tedetti et al. specifically discloses the detection of multiple, independent or coexisiting fluorescent species including tryptophan and humic-like fluorescence utilizing a compact fluorometer with optics configured to deliver and capture emissions (Tedetti et al.: Figs. 4-7; ¶24 tryptophan & humic acids; ¶¶71-80 detection/quantification of multiple, independent species including tryptophan & humic acids; ¶¶106-108 fluorometer).  The combination of references each disclose detection of multiple, independent or coexisting fluorescent species that the Applicants specifically identify as being indicators of sewage impacted waters.  Second, the Applicants arguments features which are not claimed.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., digital photo detector signaling) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims merely require a spectrum analyzer, which is disclosed by Baker & Tedetti et al. and Examiner merely relies on Hoang et al. to further disclose the newly added “single body sensor” with additional limitations, see below.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 58-64 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 58-59 include the phrase “single sensor body”, e.g. “A single body sensor according to claim 50, wherein the fluorometer is configured in, or forms part of, the single sensor body” which is indefinite since it is unclear if the “single body sensor” is the same as the “single sensor body” claimed in claims 58-59 since the terms have been rearranged; one is a “sensor” and the other is a “body”.  If they are the same, then the claim should be amended to “part of, the single body sensor” and “wherein the single body sensor“.  If they are different, then more detail should be added to differentiate the two limitations from each other.  For purposes of examination, the terms will be examined as if they are the same limitation.  Claims 59-64 inherit this rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 58-64 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 was amended to change the claimed device from a “fluorometer” to a “single body sensor”, e.g. a “single body sensor for monitoring the quality of water, comprising: a water tight housing configured to enclose a fluorometer; and the fluorometer having” which significantly changes the claim scope by requiring a “single body sensor” having “a water tight housing configured to enclose a fluorometer”.  Claim 58 fails to further limit the subject matter since it is unclear how a “fluorometer” can have “fluorometer” without it being “configured in, or forms part of, the single sensor body” (claim 58).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claims 59-64 inherit this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50-51, 53-59, 64-66, and 68-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker, Fluorescence Excitation-Emission Matrix Characterization of Some Sewage-Impacted Rivers, 26 January 2001, Environmental Science & Technology, Vol. 35, No. 5, Tedetti et al. (US Pub. 2013/0327961), and Hoang et al. (US Pat. 7,470,917).
Regarding claims 50 and 65, Baker discloses a fluorometer for monitoring (claim 50) and a method for monitoring (claim 65) the quality of water (Baker: Abstract – distinct fluorescence profiles from tryptophan and fulvic-like fluorescence intensities used to investigate sewage treatment works (STW) in sewage impacted river water), comprising: 

    PNG
    media_image1.png
    417
    1519
    media_image1.png
    Greyscale

excitation sources (Pg. 949, Left Column (L.C.) – excitation wavelengths were incremented from 250 to 400 nm at 5-nm steps w/ xenon excitation source), each excitation source configured to provide respective excitation source optical signaling at a respective illuminating wavelength (Figs. 1-2 fluorescence excitation-emission matrix (EEM) – excitation/emission peaks obtained for Tryptophan, Humic-like, & Fulvic-like fluorescence peaks A, B, & C, respectively); and
a spectrum analyzer (Pg. 949, L.C. – Perkin-Elmer LS-50B luminescence spectrometer) configured to receive collected or captured fluorescence optical signaling (Figs. 1-2 fluorescence EEM), spectrally discriminate the collected or captured fluorescence optical signaling received to determine information about multiple, independent or coexisting fluorescent species in water (Fig. 2 – clear differences between upstream & STW discharge/downstream fluorescence intensities make it clear that multiple, independent or coexisting fluorescent species are detected in sewage impacted waters; Fig. 3 sewage treatment works (STW) impacted samples were easily differentiated from other samples; Pg. 951, L.C.-R.C. – fluorescence intensity of both fulvic-like and tryptophan fluorescence centers are significantly higher than the upstream samples for both rivers), and provide spectrum analyzer signaling containing information about whether the water is impacted by sewage determined by an identification based upon the multiple, independent or coexisting fluorescent species detected in the water (Fig. 2; Fig. 3; Pg. 951, L.C.-R.C. – distinctive fluorescence signature for sewage impacted waters).
However, Baker fails to specifically disclose optics and a single body sensor.
In a related field of endeavor, Tedetti et al. discloses a fluorometer for monitoring the quality of water (Tedetti et al.: Figs. 1-7 fluorometer 10; ¶73 detection/quantification of tryptophan (Try) . . . is a good indicator of the presence of fecal bacteria and wastewater contamination), comprising:

    PNG
    media_image2.png
    503
    1278
    media_image2.png
    Greyscale
 
excitation sources (Fig. 6 UV LEDs 44,46), each excitation source configured to provide respective excitation source optical signaling at a respective illuminating wavelength (¶¶71-80 – excitation wavelengths designed for soil humic acids (SHA) and tryptophan (Try)); 
optics (Fig. 4 optic systems 56,58) configured to receive optical radiation in a range or distribution of emission wavelengths (¶¶71-80 – emission wavelengths combination V1/V2: SHA/Try), and provide collected or captured fluorescence optical signaling containing information about multiple, independent or coexisting fluorescent species in water (¶5 – fluorophores of the ‘polluting type’ include tryptophan (Try) and soil humic acids (SHA); ¶¶71-80 – detection of SHA and Try - which is a good indicator of fecal bacteria and wastewater contamination) that emit the optical radiation in the range or distribution of the emission wavelengths when illuminated by the excitation sources (¶¶71-74); and 
a spectrum analyzer (¶¶106-108 fluorometer) configured to receive the collected or captured fluorescence optical signaling, spectrally discriminate the collected or captured fluorescence optical signaling received to determine information about the multiple, independent or coexisting fluorescent species in the water (¶¶71-80), and provide spectrum analyzer signaling containing information about whether the water is impacted by sewage (¶5 – fluorophores of the ‘polluting type’; ¶¶71-80 SHA & Try are pollutants & Try is a good indicator for sewage) determined by an identification based upon the multiple, independent or coexisting fluorescent species detected in the water (¶¶71-80).
In view of the ability to monitor sewage levels in water based on fluorescence detection of tryptophan and fulvic-like acids as is disclosed in Baker at Figure 2 & Page 951 and in view of the ability to utilize a submersible fluorometer capable of detecting multiple fluorophores by reorienting the excitation and fluorescence light flows in the desired direction as is disclosed in Tedetti et al. at Figures 4-7 and Paragraphs 62-68, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tedetti et al. with the teachings of Baker to utilize the detection of tryptophan and fulvic-like acids in a compact fluorometer with optical systems for redirecting excitation and emission wavelengths which involves routine rearrangements of parts and filtering as disclosed in Tedetti et al. at Paragraph 80.  However, Baker & Tedetti et al. fail to disclose a single body sensor.
In a related field of endeavor, Hoang et al. discloses a single body sensor (Hoang et al.: Fig. 1 tube 175; C.4:L.1-18) for monitoring the quality of water (C.9:L.1-31 sample of water & living things in the water), comprising: 
a water tight housing (175) configured to enclose a fluorometer (100); and 
the fluorometer (100) having

    PNG
    media_image3.png
    525
    1429
    media_image3.png
    Greyscale

excitation sources (110), 
optics (166,168; C.4:L.40-45) configured to receive optical radiation in a range or distribution of emission wavelengths (C.9:L.28-31 – photodiode 170 has a high dynamic range to distinguish between different fluorescence), and provide collected or captured fluorescence optical signaling containing information about multiple, independent or coexisting fluorescent species in water (C.9:L.1-31 sample of water & living things in the water) that emit the optical radiation in the range or distribution of the emission wavelengths (C.9:L.2-36 illumination by the sampling LED 110 causes fluorescence); and
a spectrum analyzer (170; C.9:L.28-31).
In view of the ability to improve the ruggedness and reliability of a submersible fluorometer by providing a water tight sealed tube to enclose the fluorometer, optics, excitation sources, and spectrum analyzer as is disclosed in Hoang et al. at Figure 1 & Column 4, Lines 1-18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoang et al. with the teachings of Baker & Tedetti et al. to provide a tubular single body sensor to enclose a fluorometer for monitoring the quality of water.


Regarding claims 51 and 66, Tedetti et al. and Hoang et al. further disclose wherein the excitation sources comprise a plurality of excitation LEDs (Tedetti et al.: Fig. 4 UV LEDs 44,46; Hoang et al.: Fig. 3 LEDs 110,130 filter 120) configured to provide respective LED excitation source optical signaling at a corresponding plurality of respective illuminating wavelengths (Tedetti et al.: ¶¶71-80; Hoang et al.: Fig. 3 LEDs 110,130 filter 120).
Regarding claims 52 and 67, Hoang et al. further discloses wherein the plurality of excitation LEDs (Hoang et al.: Figs. 1-3 LEDs 110) are configured or arranged circumferentially (Fig. 3) about the optics (window 140 aperture 160 lenses 162,166,168) and the spectrum analyzer (170; C.9:L.28-31).

    PNG
    media_image4.png
    551
    1499
    media_image4.png
    Greyscale

Regarding claims 53 and 68, Tedetti et al. and Hoang et al. further disclose wherein the optics comprise a focusing lens (Tedetti et al.: Fig. 7 lens 62; ¶67 each optical system 56, 58 comprises a biconvex quartz lens (only the lens 62 of the measuring path V2 is visible in FIG. 7), and a quartz prism 64, 66 inclined at 45°; Hoang et al.: Figs. 1-3 window 140 lenses 162,164,166,168) that provides the collected or captured fluorescence optical signaling in the form of focusing lens signaling onto the spectrum analyzer (Tedetti et al.: Fig. 7 photodiode 50 lens 62; ¶67; ¶¶106-108; Hoang et al.: Figs. 1-3 window 140 lenses 162,164,166,168 photodiode 170).
Regarding claims 54 and 69, Tedetti et al. further discloses wherein the optics comprise one or more fiber optic waveguides (Fig. 7 optical fiber 100; ¶120) which makes it possible to transfer light from the LED to a reference photodiode (Fig. 7 detector 86).  However, it fails to disclose a fiber optic waveguide for collecting fluorescence for the spectrum analyzer.  In view of the ability to efficiently transfer light from one location to another as is disclosed in Tedetti et al. at Figure 7 & Paragraph 120, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to likewise utilize a fiber optic waveguide to efficiently transfer light from the fluorescence focusing optic to the spectrum analyzer.  
Regarding claims 55 and 70, Baker further discloses wherein the spectrum analyzer is selectively enabled or scanned to produce any combination of excitation wavelengths or detected fluorescence emission (Baker: Figs. 1-2 fluorescence excitation-emission matrix (EEM); Pg. 949, L.C. - To obtain fluorescence EEMs, excitation wavelengths were incremented from 250 to 400 nm at 5-nm steps; for each excitation wavelength, the emission was detected from 300 to 500 nm at 0.5-nm steps.).
Regarding claim 56, Tedetti et al. and Hoang et al. further disclose wherein the fluorometer comprises an opto-mechanical head (Tedetti et al.: Figs. 1-6 fluorometer 10; Hoang et al.: Figs. 1-3 fluorometer 100 tube 170) that contains the excitation sources (Tedetti et al.: Fig. 6 UV LEDs 44,46; Hoang et al.: Fig. 3 LEDs 110,130 filter 120), the optics (Tedetti et al.: Figs. 4 & 7 optical systems 56,58 lens 62; ¶67; Hoang et al.: Figs. 1-3 window 140 lenses 162,164,166,168) and the spectrum analyzer (Tedetti et al.: Figs. 6-7 detectors 48,50; Hoang et al.: Figs. 1-3 photodiode 170).
Regarding claim 57, Tedetti et al. further discloses wherein the optics comprises photodiodes (Figs. 6-7 photodiodes 48,50) with associated bandpass filters (Fig. 7 filter 54; ¶62 filter; ¶¶71-80 – emission wavelengths) spectrally centered about fluorescence emission wavelengths of interest (¶¶71-80 – fluorescence wavelengths of interest for Try, SHA, & other fluorophores).
Regarding claim 58, Hoang et al. further discloses wherein the fluorometer is configured in, or forms part of, the single sensor body (Hoang et al.: Fig. 1 tube 175; C.4:L.1-18).
Regarding claim 59, Hoang et al. further discloses wherein the single sensor body comprises a sonde having the water tight housing that encloses the fluorometer (Hoang et al.: Fig. 1 tube 175; C.4:L.1-18).
Regarding claim 60, Hoang et al. further discloses wherein the sonde comprises a port (Fig. 1 end cap 190); and the fluorometer comprises an electrical connector (195) configured to plug into the port of the sonde (Fig. 1 optical components 105 O-rings 116 & 191 tube 175 end cap 190).
Regarding claim 61, Hoang et al. further discloses wherein the electrical connector is configured to attach to a printed circuit board containing sensor electronics (Fig. 1 printed circuit board 112 printed circuit board 172). 
Regarding claim 62, Hoang et al. further discloses wherein the sensor electronics include the signal processor or processing module (Hoang et al.: Fig. 4 microcontroller 205; C5:L.43-67).
Regarding claim 64, Tartakovsky et al. further discloses wherein the method comprises configuring the spectrum analyzer (18) with a signal processor or processing module (20) that receives the collected or captured fluorescence optical signaling (¶52; ¶¶59-61), spectrally discriminates the collected or captured fluorescence optical signaling (¶¶59-61) received to determine information about the multiple, independent or coexisting fluorescent species in the water (¶51; ¶73), and provide spectrum analyzer signaling containing information about sewage impacted water determined by a wastewater identification based upon the multiple, independent or coexisting fluorescent species detected in the water (¶51; ¶¶59-61; ¶73).
Regarding claim 71, Baker and Tedetti et al. further disclose wherein the method comprises configuring the spectrum analyzer with a signal processor or processing module that receives the collected or captured fluorescence optical signaling (Baker: Figs. 1-2; Pg. 949; Tedetti et al.: ¶¶71-80), spectrally discriminates the collected or captured fluorescence optical signaling received to determine information about the multiple, independent or coexisting fluorescent species in the water (Baker: Fig. 2 – Tryptophan and Fulvic-like species detected; Pg. 951; Tedetti et al.: ¶¶71-80), and provide spectrum analyzer signaling containing information about sewage impacted water determined by a wastewater identification based upon the multiple, independent or coexisting fluorescent species detected in the water (Baker: Fig. 2 – Tryptophan and Fulvic-like species detected; Pg. 951; Tedetti et al.: ¶5; ¶¶71-80).

Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker, Tedetti et al., and Hoang et al. as applied to claim 62 above, and further in view of Jung et al. (US Pat. 6,266,047).
Regarding claim 63, Baker, Tedetti et al., and Hoang et al. disclose the fluorometer of claim 62, and Hoang et al. further discloses wherein the sonde (Hoang et al.: Fig. 1 optical components 105 O-rings 116 & 191 tube 175) comprises a tight housing (C.4:L.3-4 form a water tight seal) having a window (140) configured to allow optical transmission/interaction between the multiple, independent or coexisting fluorescent species to be detected (C.9:L.28-31) and the electro-opto-mechanical components (Fig. 1-2 opto-mechanical head 105), but they are silent regarding a sapphire window.
In a related field of endeavor, Jung et al. discloses a fluorometer (Jung et al.: Fig. 2; C.11:L.45-67 – fluorescence measurement of object made) including an excitation source (S) and a spectral analyzer (Fig. 2 light receivers R1-R3; C.20:L.63-C.21:L.16) including a tight housing (Fig. 7A housing 80) having a window (82) wherein the window is made of Sapphire (C.17:L.47-67 sapphire window). 

    PNG
    media_image5.png
    404
    970
    media_image5.png
    Greyscale

In view of the ability to construct a protective cap which allows for excitation and emission light to pass with a sapphire window as is disclosed in Jung et al. at Column 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung et al. with the teachings of Baker, Tedetti et al., and Hoang et al. to utilize a sapphire window in a protective housing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884